DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 8, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch (US 4,411,637).
Rauch discloses a torsion shaft assembly comprising: a torque carrying shaft (6) including a driven end (unnumbered right end of shaft 6, see Fig) configured for receiving torque input to the torque carrying shaft (6) and a driving end (unnumbered left end of shaft 6, see Fig) configured for outputting torque output from the toque carrying shaft (6) and from the torsion shaft assembly (see Fig), wherein the torque carrying shaft (6) includes an axial facing damping interface surface (14) axially between the driven end (unnumbered right end of shaft 6, see Fig) and the driving end (unnumbered left end of shaft 6, see Fig); and a friction tube (2) disposed outboard of the torque carrying shaft (2), wherein the friction tube (2) is connected at a first axial location to be driven by the torque carrying shaft (2), and wherein the friction tube (2) includes an axial facing damping interface surface (16) that abuts the axial facing damping interface surface (14) of the torque carrying shaft (6), forming a damping interface to provide frictional dampening against angular vibrations occurring as differential angular displacement between the driven end and the driving end of the torque carrying shaft (see Fig).
Re claim 2, a helical spring (20) engaged with the friction tube (2) to bias the friction tube toward the damping interface (14, 16).
Re claim 3, the friction tube (2) is engaged with drive flats (10) of the toque carrying shaft (6).
Re claim 5, the drive flats (10) of the torque carrying shaft (6) are defined as facets in a radially extending flange of the torque carrying shaft (6).
Re claim 7, the axial facing damping interface surface (14) of the torque carrying shaft (6) is defined on a radially extending flange (unnumbered flange extending from 6, see Fig) of the torque carrying shaft (6).
 	Re claim 8, the radially extending flange (unnumbered flange extending from 6, see Fig) is more proximate the driven end than the driving end (see Fig).
Re claim 13, the friction tube (2) is engaged with drive flats (10) of the toque carrying shaft (6), wherein the drive flats (10) of the torque carrying shaft (6) are defined as facets in a first radially extending flange of the torque carrying shaft (6), wherein the axial facing damping interface surface (14) of the torque carrying shaft (6) is defined on a second radially extending flange (unnumbered flange extending from 6, see Fig) of the torque carrying shaft (6).
Re claim 14, a helical spring (20) engaged with the friction tube (2) on a driven end of the friction tube (2) to bias the friction tube (2) toward the damping interface (14, 16).
Re claim 16, no portion of the torque carrying shaft (6) is radially bigger than a radially largest extend of the friction tube (2).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. US 11,320,022. This is a statutory double patenting rejection.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKY A JOHNSON whose telephone number is (571)272-7106. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard W Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICKY A JOHNSON/Primary Examiner, Art Unit 3656